Citation Nr: 1121435	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-47 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2010 rating decision that denied service connection for bilateral hearing loss disability and tinnitus.  

During the pendency of the appeal, service connection for right ear hearing loss disability and tinnitus was established by rating decision in October 2010.  These awards are the full grants of those benefits sought on appeal and are no longer for appellate consideration.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's service.

2.  The Veteran has left ear hearing loss disability attributable to inservice noise exposure.


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in service. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 4.1, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he served in Vietnam for almost a year and was continually exposed to acoustic trauma from small arms fire, machine guns, mortars and artillery.  He contends that he also unloaded patients from helicopters without hearing protection.  It is maintained that this acoustic trauma permanently damaged his hearing such that service connection for left ear hearing loss disability is warranted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this instance, however, the claim of entitlement to service connection for left ear hearing loss disability is granted.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable decision and full grant of the benefit sought on appeal as to left ear hearing loss disability, further assistance is unnecessary to aid the appellant in substantiating the claim.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

Factual Background

The Veteran's DD-214 reflects that he served in the Army with a military occupational specialty of medical laboratory specialist.  His DD-214 confirms that he served in Vietnam from December 1971 to November 1972, and received citations that included the Expert Badge on the M-16 weapon.

On pre-induction examination in December 1970, an audiogram was obtained that disclosed the following puretone thresholds in the left ear.




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
05
05
05

15

Service treatment records reflect no complaints or treatment for left ear complaints.  On examination in November 1972 for discharge from active duty, an audiogram showed the following puretone thresholds in decibels for the left ear.




HERTZ



500
1000
2000
3000
4000






LEFT
20
20
20

20

The Veteran filed a claim for hearing loss disability in February 2010.  He was afforded a VA audiology examination in July 2010 and provided a history of exposure to general combat noise in Vietnam.  It was noted that his occupation entailed farming and ranching.  The appellant denied recreational noise exposure.

An audiogram was performed that revealed the following puretone thresholds in decibels for the left ear.




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
15
25
55
60
60

The speech discrimination score was 94 percent in the left ear.  An assessment of normal to moderately severe sensorineural hearing loss was rendered.  The examiner opined that given that the audiograms at service entrance and at discharge showed no significant threshold shifts for the left ear, left ear hearing loss disability was not caused by or the result of military service.

Legal Analysis

In this instance, he Board finds that the Veteran's statements concerning in-service noise exposure are credible when viewed in conjunction with the available evidence and are consistent with his occupation and history of noise exposure.  Given this factual background, exposure to noise is found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) West 2002 & Supp. (2010).  Accordingly, in-service exposure to noise is conceded.  However, this does not in and of itself enable a grant of service connection.  Rather, the evidence must demonstrate that current left ear hearing loss is related to such service.

The Board observes that left ear hearing acuity was well within normal limits by VA standards on pre-induction examination in 1970.  However, on separation examination in November 1971, the audiogram results revealed hearing loss at 6000 Hertz.  Although 6000 Hertz is not considered for purposes of determining disability, all frequencies are considered when determining the presence of disease or injury.  Here, if we consider the guidance of the Court, the results at 6000 Hertz were not normal.  The threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In Hensley the Court of Appeals for Veterans Claims (Court) observed that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing is within normal limits on audiometric testing at separation from service.  Rather, the regulation operates to establish when a measured hearing loss is a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. § 1110. Hensley.  Here, his hearing was not normal at separation and Hensley is equally applicable.

The VA audiology examiner in July 2010 found that left ear hearing loss was not related to service despite the noise history provided by the Veteran, knowledge of service occupational duties and the in-service audiometric findings.  The evidence reflects, however, that the Veteran's hearing had declined at service discharge when compared to the entrance examination report.  He now has hearing loss disability by VA standards. See 38 C.F.R. § 3.385.  After reviewing the claim in its entirety, the Board concludes that evidence of diminished hearing at service discharge, along with current hearing loss disability with no history of intervening excessive noise exposure is consistent with the nature and circumstances of the appellant's service.  The Board thus finds that left ear hearing loss disability was incurred in line of duty.  Therefore, service connection for left ear hearing loss is granted.  


ORDER

Service connection for left hearing loss is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


